—Judgment unanimously affirmed. Memorandum: By failing to move to withdraw his guilty pleas or to vacate the judgments upon the specific grounds raised on appeal, defendant failed to preserve for our review his contention that his guilty pleas were not voluntarily entered (see, People v Jeffrey, 239 AD2d 953, lv denied 90 NY2d 894). Defendant voluntarily, knowingly and intelligently waived his right to appeal (see, People v Coleman [appeal No. 1], 219 AD2d 827). His contention that the suppression ruling was erroneous does not survive the valid waiver of his right to appeal (see, People v Outling, *969231 AD2d 911, lv denied 89 NY2d 945). (Appeal from Judgment of Supreme Court, Erie County, Wolfgang, J. — Sexual Abuse, 1st Degree.) Present — Denman, P. J., Pine, Wisner, Callahan and Fallon, JJ.